Title: Abigail Adams to William Cranch, 5 July 1797
From: Adams, Abigail
To: Cranch, William


        
          my Dear sir
          Philadelphia July 5th 1797
        
        I received your favour of June 26th, and rejoice with you in the Birth of an other son, and in the safety and Health of Mrs Cranch, to whom be so kind as to present my Regards.
        I have shewn your Letter to the President, and he desires me to tell you, that he would not have you on any account, be the least detered from persueing any line of buisness which shall appear eligible to you, or to your Friends, out of delicacy to his station, and that if you will risk the “Goads and stings which patient merit from the unworthy take” He is too old a veteran to be driven from his post by squibs; Faction is determind to follow the Station with calumny and slander, but he has too good an opinion of the Virtue firmness and Patriotism of his Countrymen to believe that they will ever forfeit those qualities, or easily relinquish their independance, upon that Ground he stands. if the Arts and Machinations of our foes, sap and undermine that, he would not wish to continue a conspicuous Actor upon so disgracefull a Theatre.
        Whether becomeing the Editor of a paper, may in the end, prove as advantageous to you, as returning to the practise of the Law, is a question which I am unable to determine. my own opinion is that a daily paper would not succeed in Boston, as it must depend chiefly upon the Town for its support. it was tried this spring and fail’d perhaps oweing to the Character of the Editer, who was a banished Irishman of Revolutionary principles, Burk by Name.
        
        Russels paper has been degenerating some time. Edds has laid down his, and the Chronical would not long survive, if it did not live upon Faction, and some aid which it receives from the real Friends of Government who take it, to read what is calld, both sides. there is one paper more, publishd in Boston calld the Mercury which is Federal, and well conducted, but I do not know any paper publishd in the united states, in so high repute as mr Websters of N York. a well conducted paper, publishd twice a week might succeed in Boston. it is of real importance at this Eventfull period and crisis of our publick affairs, that the people should not be deceived, and led blind fold to their own destruction.
        They all know what cannon Ball, and Hostile Armies mean, but the Arts of deception and seduction may be practised a thousand ways, and through an infinate variety of channels, unseen and unknown, except to those who are more immediatly connected with the Government, as a late, and recent transaction will convince you as soon as it is publishd; and will end in an expulsion it is thought of a Senator, by the senate, and of impeachment by the House. I hope it will have this salutary effect, to convince the Well meaning but misinformd; that the President is no respecter of Nations, when their views run counter to the independance and prosperity of America. those Who represent him otherways believe not a word of their own assertions. they are chiefly hireling writers from Foreign Nations with which this city abounds. I inclose to you in confidence the latest Letter of an absent Friend of ours. mr Webster has publishd it in his paper, but with several inaccuracies. you are at liberty to publish it, in the Washington paper with the corrections, as however from the Minerva of July 3d
        one of the commissioners of the Federal city, mr Scott dinned with us, this week. he appears a solid, sensible, well informd, & well disposed Man. I made some inquiries of him respecting you; which he answerd much to my satisfaction; amongst others, I asked his opinion, whether he thought you would succeed in the practise of the Law there? he replied that he never knew a Gentleman of mr Cranchs industery, and abilities fail, with a steady perseverence, that speaking was very necessary towards obtaining a reputation at the Bar.
        If my dear sir upon mature consideration of the subject, you should think it best to go into the practise of the Law: where you are now known, and as I am assured much esteemed and respected,

your uncle desires me to tell you that he will Lend you two Hundred dollors to purchase you such Books as you may be in immediate want of, that you shall take your own time to repay him. if you wish to have Books purchased here, upon making out a List, mr Malcomb who is secretary here to the President, & Studied Law with mr Adams at N york, will do the best he can in the purchase of them for you. I should with the rest of your Friends rejoice to have you in Boston, but I fear to have you quit what may be considerd a certainty, for an uncertainty, where a considerable stock is also required to commence buisness—
        I yesterday received a Letter from your Mother who with the rest of the Family were well. I have inclosed to you the original Letter which I mentiond. you will return it to me by the next post.
        I am my Dear sir / Your affectionate Aunt
        
          Abigail Adams
        
      